Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 11/17/2021. Claims 1, 9, 11, and 19 have been amended. Claims 1-20 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-11, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by “Bostick” (US 2016/0132721).

Regarding Claim 1:
An authentication method carried out by at least one computer processor executing computer program code (Fig. 5a), the method comprising: 
providing a computer system including system authentication information that includes biometric data for one or more users (Fig. 4, step 206) and authorization data associated with each of the one or more users (Fig. 4, step 208), the authorization data indicating user rights associated with protected resources (¶0040, “… receives user preferences (step 208), which may include, but is not limited to tolerance range, allowance for other authorized viewers”; ¶0042, “A registered or authorized user may also register or authorize a plurality of secondary users to view at least a portion of confidential content, for example spouses or other family members or members of the same workgroup”); and 
during a computer session (Fig. 5a): 
receiving biometric data from one or more biometric sensors for at least one user (Fig. 5a, step 230); 
authenticating the at least one user if the received biometric data corresponds to system biometric data (Fig. 5a, step 232); 

if more than one user is authenticated while the at least one authenticated user has access to the protected resources (Fig. 5a, steps 240 and 242 determine if a secondary user is within range of display of the confidential content via step 246 “E”), determining if any of the authenticated users is unauthorized to access the protected resources while the at least one authenticated user has access to the protected resources (Fig. 5a, step 244) and, if so, disabling access to the protected resources for the at least one authenticated user based on the system authorization data associated with the any of the authenticated users unauthorized to access the protected resources (Fig. 5b, steps 250, 256, and 258 each detail masking content that a secondary user is unauthorized to view while the authenticated user previously had access to view the content in initial step 246 of Fig. 5a (via path “D”); i.e., upon an authenticated user having access to content, detect the presence of a secondary user who is within view of the content, and determine whether the secondary user is authorized to view the content. If the user is authorized, the content is continually displayed otherwise, if unauthorized, the content is masked and the system returns to Fig. 5a, step 240).

Regarding Claim 3:
The method of claim 1, wherein receiving the biometric data for the at least one user includes continuous monitoring for biometric data (Fig. 5a, step 240 is continuously looped back to via path “E” in order to monitor for secondary users; ¶0024, “The camera 104 tracks the presence of other users in a continuous fashion …”).

Regarding Claim 4:
The method of claim 1, wherein receiving the biometric data for the at least one user includes real-time monitoring for biometric data (Fig. 5a, step 240 is looped back to via path “E” in order to monitor for secondary users in real-time).

Regarding Claim 6:
The method of claim 1, wherein authenticating the at least one user is responsive to an event-driven trigger (Fig. 5a, step 232 occurs responsive to step 230).

Regarding Claim 7:
The method of claim 6, wherein the event-driven trigger includes determining the presence of a new user based on the received biometric data (Fig. 5a, step 230 occurs upon a “new” user attempting to authenticate with the content system, as detailed in paragraph 45. Paragraph 46 also outlines when the login of a user is not verified, which also would constitute as a “new” user attempting to access the system) and/or 

Regarding Claim 8:
The method of claim 1, wherein the authenticating includes processing the received biometric data for at least one of voice recognition, face recognition (¶0045, “… a facial picture… of the user…”), eye movement detection, retinal scan, and/or fingerprint, thumbprint, or palm print detection.

Regarding Claim 9:
The method of claim 1, further comprising: 
if more than one user is authenticated, determining if any of the authenticated users is a newly authenticated user (¶0049, “The confidential content program 67 then searches for the presence of, viewing direction and distance of secondary users (a user other than the user who has logged into the system)…” & ¶0050, “If there is a secondary user within the distance range of the display … the secondary user’s facial image is compared with the repository to determine if the secondary user is authorized or has rights to view the confidential content …”; i.e., detect and authentication a secondary user who has entered the presence of the display (e.g., a “new” user)) and, if so, modifying access to the protected resources based on the system authorization data associated with the newly authenticated user (¶0052, “If the secondary user … is not authorized to view the confidential content … the locations of the confidential content within the file is determined …” & ¶0053, “The determined confidential content within the file is masked based on the confidential content classification of the content (and, in some embodiments, the confidential content authorization of the … secondary user)…”).

Regarding Claim 10:
The method of claim 9, further comprising: 
outputting content from the protected resources to at least one display (Fig. 5a, step 246); and 
the modifying or disabling access to the protected resources includes obfuscating or closing at least some of the displayed content on the at least one display (¶0053, “The determined confidential content within the file is masked based on the confidential content classification of the content (and, in some embodiments, the confidential content authorization of the … secondary user)…”).

Regarding Claims 11, 13, 14, and 16-20:
System claims 11, 13, 14, and 16-20 correspond with respective method claims 1, 3, 4, and 6-10 and contain no further limitations. Therefore claims 11, 13, 14, and 16-20 are each rejected by applying the same rationale used to reject claims 1, 3, 4, and 6-10 above, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Bostick” (US 2016/0132721) in view of “Larson” (US 10,693,872).

Regarding Claim 2:
Bostick teaches:
The method of claim 1, …
Bostick does not disclose:
	… wherein receiving the biometric data for the at least one user includes intermittent monitoring for biometric data.
Larson teaches:
… wherein receiving the biometric data for the at least one user includes intermittent monitoring for biometric data (Col. 20, lines 50-57, “To observe environmental conditions, the AI agents is/are configured to receive, or monitor for, collected data from client systems 105 … The act of monitoring may include … polling (e.g., periodic polling…) … for identity/biometric data for a specified/selected period of time”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bostick’s system to protect a displayed output by enhancing Bostick’s user authentication method by implementing periodical polling in accordance with a selected time-driven trigger, as taught by Larson, in order to ensure that the determination process occurs at least on a consistent basis.
	The motivation is to prevent a system for protecting a device’s output from making determinations based on stale environment observation data if no changes have been detected within the environment itself. For example, this may happen when event-triggers are utilized which may only trigger based on specific events that may never occur (or change), and thus the system may never make an updated determination regarding who an authenticated user of a device is. Ensuring a determination is triggered at least on a regular basis ensures a bare-minimum level of security as the detected biometric data would never become stale after a prolonged period of time.


Regarding Claim 5:Bostick teaches:
The method of claim 1, …
Levien does not disclose:
… wherein authenticating the at least one user is responsive to a clock-driven trigger.
Larson teaches:
“To observe environmental conditions, the AI agents is/are configured to receive, or monitor for, collected data from client systems 105 … The act of monitoring may include … polling (e.g., periodic polling…) … for identity/biometric data for a specified/selected period of time”).	
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bostick’s system to protect a displayed output by enhancing Bostick’s user authentication method by implementing periodical polling in accordance with a selected time-driven trigger, as taught by Larson, in order to ensure that the determination process occurs at least on a consistent basis.
	The motivation is to prevent a system for protecting a device’s output from making determinations based on stale environment observation data if no changes have been detected within the environment itself. For example, this may happen when event-triggers are utilized which may only trigger based on specific events that may never occur (or change), and thus the system may never make an updated determination regarding who an authenticated user of the device is. Ensuring a determination is triggered at least on a regular basis ensures a bare-minimum level of security as the detected biometric data would never become stale after a prolonged period of time.

Regarding Claims 12 and 15:
System claims 12 and 15 correspond to their respective method claims 2 and 5 and contain no further limitations. Therefore claims 12 and 15 are each rejected by applying the same rationale used to reject claims 2 and 5 above, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491